Crownhart, J.
To entitle an emploj^ee to compensation under the statute it is only necessary to show (1) that the *515employer and employee were subject to the act; (2) that the employee was performing service growing out of and incidental to his employment; and (3) that the injury was proximately caused by accident. The Commission found in the affirmative on each of these propositions. The findings of fact of the Industrial Commission are conclusive unless impeached for fraud or there is an entire absence of evidence to support the findings. Under the circumstances of this case, where the employee was required to sleep' on the premises of his employer as a part of his contract of hire, it has been held that the employee when so at rest is performing service growing out of and incidental to his employment. Holt L. Co. v. Industrial Comm. 168 Wis. 381, at p. 385, 170 N. W. 366.
The injury was caused by accident. An accident is a fortuitous event, unexpected and unforeseen by the injured person. The Industrial Commission early held that even though the injury might be intentionally inflicted by another, if the injury was unexpected and unforeseen by the person injured it was an accident within the compensation act, and the findings of the Commission were approved on appeal to the supreme court. West Salem v. Industrial Comm. 162 Wis. 57, 155 N. W. 929.
It is claimed that the injury to the employee was extraneous to the employment and did not grow out of the employment, under the rule laid down in Hoenig v. Industrial Comm. 159 Wis. 646, 150 N. W. 996. That was a case where the injury grew out of a stroke of lightning— an act of God, so called. There was nothing in the employment that made it more hazardous to the employee, from the dangers of lightning stroke, than to the public at large; in other words, the employment had nothing to do with the accident. In Carey v. Industrial Comm., ante, p. 253, 194 N. W. 339, the court quoted approvingly the rule, as follows :
“We believe the reasonable rule to be that if deceased, by reason of his emploj’-ment, was exposed to a risk of being *516injured by a storm which was greater than the risk to which the public in that vicinity was subject, or if his employment necessarily accentuated the natural hazard from the storm, which increased hazard contributed to the injury, it was an injury arising out of the employment, although unexpected and unusual.” Central Ill. Pub. Serv. Co. v. Industrial Comm. 291 Ill. 256, 126 N. E. 144.
Considered in the light of this ruling,' there can be no question but that the injury to respondent Beatty arose out of the employment and as an incident to such employment. Some sixty employees were required to sleep in a bunkhouse with a single room. Manifestly, the danger of accident in such sleeping quarters was greater to the employees than to the public at large, whether the accident came from fire, or from one of its employees running amuck, or from any other cause. Where the hazards of the employment combine with any outside agency to produce the accident, and injury results, liability for compensation exists. Schroeder & Daly Co. v. Industrial Comm. 169 Wis. 567, 173 N. W. 328.
By the Court. — The judgment of the circuit court is affirmed.